DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of "Species 1 of Group I"  in the reply filed on 06/04/2021 is acknowledged.   Claims 4-7, 16 and 17 related to Species 2 of Group II are cancelled without traverse. 
Drawings
Figures 5 and 6 (Figs. 5 and 6) are objected to under 37 CFR 1.84(m) for using shading that will not reproduce well.  Applicant should use line shading so the figures can be accurately reproduced.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3M cable stackers SI-1 and SIFS-1 datasheet dated January 2008, ( hereinafter referred to as “3M SIFS-1”). 
Regarding claim 1, 3M SIFS-1 discloses a cable stacker (see annotated figures A below), comprising: a base (see annotated figures A below) for placement against a framing stud (page 1 in data sheet under “Application” lines 1-2 describes that SIFS-1 cable stacker is intended for use with cables on framing members); and dividers that extend perpendicular from the base (see annotated figures A below), the dividers forming cable slots between the dividers (see annotated figures A below; page 1 has a table listing the number of cables that can fit in the slots of cable stacker for SIFS-1), the cable slots configured to accommodate one or more cables that are guided in place between the dividers through open ends of the cable slots (page 2 under “test method” in lines 3-4 describes of installing cable conductor NM cables being located within the cable stacker; drawings in page 2 shows the NM cables being guided in place between dividers through open end of slots).
Annotated Figures A from Figures of 3M SIFS-1

    PNG
    media_image1.png
    337
    369
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    421
    450
    media_image2.png
    Greyscale

Regarding Claim 2, 3M SIFS-1 discloses the cable stacker wherein: the dividers include a first divider, a second divider, and a center divider (see annotated figure B below); a first cable slot is formed between the first divider and the center divider (see annotated figure B below); and a second cable slot is formed between the second divider and the center divider (see annotated figure B below).  








Annotated Figure B of figure from page 2 of 3M SIFS-1

    PNG
    media_image3.png
    577
    947
    media_image3.png
    Greyscale

Regarding Claim 8, 3M SIFS-1 discloses the cable stacker further comprising: at least one integrated nail guide (see annotated figure C below) to facilitate attachment of the cable stacker to the framing stud with at least one nail (see annotated figure C below), the integrated nail guide configured to retain the nail in an installation position (see annotated figure C below, extra depth of nail hole beyond the nail guide will enable the nail be retained and held in an installation position upon later driving the nail into the framing stud or common construction 2x4).  






Annotated Figure C of figure from page 1 of 3M SIFS-1

    PNG
    media_image4.png
    499
    691
    media_image4.png
    Greyscale

Regarding Claim 14, 3M SIFS-1 discloses a method for a cable stacker (page 2, test method), the method comprising: retaining a fastener in an integrated guide of the cable stacker for placement of a base of the cable stacker against a framing stud (annotated figures A and C show a nail retained in integrated nail guide for placement of base on standard construction wood 2x4; see also test method described in page 2) and attachment of the cable stacker to the framing stud (page 2, test method lines 1-2); and receiving one or more cables that are guided in cable slots between dividers that extend perpendicular from the base and form the cable slots 
Regarding Claim 18, 3M SIFS-1 discloses the method wherein the fastener is a nail (see annotated figure C above) retained in an installation position with an integrated nail guide of the cable stacker to facilitate the attachment of the cable stacker to the framing stud with the nail (annotated figure C above, the extra depth of nail hole beyond depth of the nail guide will enable the nail be retained and held in an installation position, upon which nail is then driving into the framing stud or common construction 2x4).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over 3M cable stackers SI-1 and SIFS-1 datasheet dated January 2008 (hereinafter referred to as “3M SIFS-1”)  in view of Bailey (US D755043, hereinafter referred to as “Bailey”).
Regarding Claim 3, although 3M SIFS-1 discloses further comprising: cable retention tabs integrated with the dividers (a horizontal protruding end part (tab) extending from the integral vertical part / divider in annotated figure B above), the cable retention tabs configured to cover at least a portion of the open ends of the cable slots and retain the one or more cables in the cable slots (see annotated figure B above, due to the shape of the horizontal protruding end part (tab), cables rested within each cable slot will be retained by the horizontal protruding end part/ tab, since diameter of cable will be larger than the opening width at top of cable slot). However, the cable retention tabs of 3M SIFS-1 is only disposed at just one side of each cable slot.  
Meanwhile, Bailey (US D755043) teaches an improved version of cable retention tabs integrated with the dividers, the cable retention tabs configured to cover at least a portion of the open ends of the cable slots and retain the one or more cables in the cable slots 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cable retention tabs of 3M SIFS-1 by the cable retention tabs taught by Bailey based on the motivation or rationale that adapting the shape and structure of the cable retention tabs of Bailey improves upon the retaining capability and security of cables rested within each cable slot because the tabs are being disposed more evenly, being at both sides of each divider as well as having the slot opening in the middle at the top of the slot, so that the engaging force exerted by each tab is available at both sides of each rested cable as taught by Bailey, rather than just at one side of cable as taught in 3M SIFS-1. 

 Claim(s) 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3M cable stackers SI-1 and SIFS-1 datasheet dated January 2008 (hereinafter referred to as “3M SIFS-1”) in view of Zuercher (US 5090645, hereinafter referred to as “Zuercher”).

Regarding Claim 9, 3M SIFS-1 fails to disclose the cable stacker further comprising: at least one integrated staple guide to facilitate attachment of the cable stacker to the framing stud with at least one staple, the integrated staple guide configured to retain the staple in an installation position.  

However, Zuercher teaches further comprising: at least one integrated staple guide to facilitate attachment of the cable stacker to the framing stud with at least one staple, the integrated staple guide configured to retain the staple in an installation position (Fig. 4, staples 42 are shown to securely mount the cable stacker / cable 

Regarding Claim 10. 3M SIFS-1 fails to disclose the cable stacker further comprising: at least one integrated screw guide to facilitate attachment of the cable stacker to the framing stud with at least one screw, the integrated screw guide configured to retain the screw in an installation position.  However, as taught in Zuercher, screws and nails are commonly well-known fasteners used in the construction industry in col. 2, lines 60-64: “The cable staking member can be attached to the mounting surface using common fasteners such as nails, screws, staples or other similar means”.  Therefore, 3M SIFS-1 in view of Zuercher teaches further comprising: at least one integrated screw guide to facilitate attachment of the cable stacker to the framing stud with at least one screw, the integrated screw guide configured to retain the screw in an installation position (nail and nail guide can be replaced by screw and screw guide, 3M SIFS-1 as modified by Zuercher teaches of an integrated screw guide 

Regarding Claim 19, 3M SIFS-1 fails to discloses wherein the fastener is at least one staple retained in an installation position with an integrated staple guide of the cable stacker to facilitate the attachment of the cable stacker to the framing stud with the at least one staple.   However, Zuercher teaches wherein the fastener is at least one staple retained in an installation position with an integrated staple guide of the cable stacker to facilitate the attachment of the cable stacker to the framing stud with the at least one staple (Zuercher: Fig. 4, fasteners are staples 42 are shown to securely mount the cable stacker / cable stacking member 10 to a stud 26 or framing member, see also col. 5, lines 4-16 describes that staples 42 are driven through base plate 12 for attaching cable stacking member 40 to framing member, and a positioning tab 44  integrated molded with the base plate 12 (and serving as staple guide) so that positioning of the cable stacker is maintained with respect to the stud 26 when the staples 42 are driven through base plate 12).  It would have been obvious to one having 

Regarding Claim 20, 3M SIFS-1 fails to disclose wherein the fastener is at least one screw retained in an installation position with an integrated screw guide of the cable stacker to facilitate the attachment of the cable stacker to the framing stud with the at least one screw.  However, as taught by Zuercher, screws and nails are commonly well-known fasteners used in the construction industry, referring to col. 2, lines 60-64: “The cable staking member can be attached to the mounting surface using common fasteners such as nails, screws, staples or other similar means”.  Therefore, 3M SIFS-1 as modified by Zuercher teaches wherein the fastener is at least one screw retained in an installation position with an integrated screw guide of the cable stacker to facilitate the attachment of the cable stacker to the framing stud with the at least one screw (By replacing nail and nail guide by screw and screw guide, 3M SIFS-1 modified by Zuercher teaches of an integrated screw guide alongside a screw to facilitate attachment of the cable stacker to the framing stud.   Meanwhile, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace a nail by a threaded screw as being the fastening means of the cable stacker to the stud based on the motivation or rationale that it would be much easier to remove the threaded screw alongside the cable stacker later on whenever remounting of cable is required. In addition, if the cable stacker is damaged or cracked, . 

Claim(s) 11, 12, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3M cable stackers SI-1 and SIFS-1 datasheet dated January 2008 (hereinafter referred to as “3M SIFS-1”)  in view of Brockman et al. (US 7071418, hereinafter referred to as “Brockman”).

Regarding Claim 11, 3M SIFS-1 fails to disclose the cable stacker further comprising: cable separators that extend from the dividers into the cable slots to separate the cables that are guided in place between the dividers.  

However, Brockman teaches cable stacker (Figs 1 and 2) further comprising: cable separators (Fig. 2, arms 20) that extend from the dividers (Fig. 2, spine 18, 20 extending horizontally from 18) into the cable slots (Fig. 2, slots 22) to separate the cables that are guided in place between the dividers (col. 2, lines 32-36). Meanwhile, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dividers of 3M SIFS-1 to be sized taller and the cable slots to be deeper by adopting Brockman so as to be capable of accommodating more than one cable within each pair of dividers by adding cable separator/arms 20 to hold each cable (in a vertical manner) as taught by Brockman. 

Regarding Claim 12, 3M SIFS-1 fails to disclose wherein each of the cable separators extend perpendicular from one of the dividers into one of the cable slots and is approximately horizontal to the base of the cable stacker.  However, Brockman wherein each of the cable separators extend perpendicular from one of the dividers into one of the cable slots and is approximately horizontal to the base of the cable stacker (Fig. 2, each of arms 20 extending perpendicularly (or horizontally) from one spine 18 (which extends vertically) into one of cable slots 22, and is approximately horizontal to base 12 of cable stacker).  

Regarding Claim 13, 3M SIFS-1 fails to disclose wherein each of the cable separators that extend from one of the dividers into one of the cable slots is removable to accommodate larger diameter cables being installed in the cable slots.  

However, modified Brockman teaches wherein each of the cable separators that extend from one of the dividers into one of the cable slots is removable to accommodate larger diameter cables being installed in the cable slots (because the arms 20 of Brockman are made of plastic molded material, therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to remove or cut off one or more of molded plastic arms 20 of a particular cable stacker (with a utility knife, for example) when a particular cable to be mounted is too large in size/diameter than existing available space between each pair of adjacent arms 20. By doing so, two of adjacent slots 22 can combine to form one larger cable slot). 

Regarding Claim 15, 3M SIFS-1 fails to disclose the method further comprising: separating two or more of the cables that are guided into one of the cable slots between the dividers with cable separators that extend from the dividers into the cable slot.  However Brockman teaches the method further comprising: separating two or more of the cables that are guided into one of the cable slots between the dividers with cable separators that extend from the dividers into the cable slot (Fig. 2, spine 18, divider has arms 20 (cable separators) forming slots 22, and cables are separated and guided in place between the divider 18 as discussed in col. 2, lines 32-36). 

Regarding claims 12, 13 and 15, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify 3M SIFS-1 by Brockman based on the same rationale as previously discussed for claim 11, thereby omitted herein for brevity. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DING Y TAN/Examiner, Art Unit 3632                 

/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637